DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, 15-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Cho et al. (U.S. Patent Application Publication 2017/0289214) does not teach nor suggest in detail “detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be- sent first audio and video data to the target sub-thread in the Web client (hereinafter referred to as feature B);” or “detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (hereinafter referred to as feature D)”, as recited in amended Claim 1 (In remarks filed on 09 June 2022).  In contrast, Cho et al. only discloses that the audio and video data are decoded and encoded, and the frame rate of audio and video data can be converted and processed, and the decoded video data is input to a video renderer to be converted into a video signal that can be displayed on a display (paragraphs [0060] - [0064] of Cho et al.).  However, Cho et al. does not disclose that frame extraction processing is performed on the undecoded audio and video data.  Therefore, Cho et al. does not disclose feature B in the amended claim 1.  Furthermore, Cho et al. does not disclose that frame extraction processing is performed on the decoded but unrendered video data.  Cho et al. also does not disclose the frame extraction processing, let alone rendering the video data after frame extraction.  Therefore, Cho et al. does not disclose feature D in the amended claim 1.  
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:	
A data processing method, applicable to a main thread in a Web client and comprising: obtaining audio and video data of a target video from a server; decapsulating the obtained audio and video data to obtain first audio and video data; sending the first audio and video data to a target sub-thread in the Web client, so that the target sub- thread decodes the first audio and video data to obtain second audio and video data and sends the second audio and video data to the main thread; receiving the second audio and video data sent by the target sub-thread; and rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video wherein the method further comprises: detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be- sent first audio and video data to the target sub-thread in the Web client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Independent claim 1; claims 2-5, 7, and 19 depend from claim 1).
A data processing system, comprising a main thread in a Web client and a target sub-thread in the Web client; 4Application No.: 17/253,972 Atty Dkt. No.: SINO-043 the main thread is configured for obtaining audio and video data of a target video from a server; decapsulating the obtained audio and video data to obtain first audio and video data; sending the first audio and video data to the target sub-thread in the Web client; receiving second audio and video data sent by the target sub-thread; rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video; wherein the main thread is configured for: detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be- sent first audio and video data to the target sub-thread in the Web client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is  Atty Dkt. No.: SINO-043detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client; the target sub-thread is configured for receiving the first audio and video data sent by the main thread; decoding the first audio and video data to obtain second audio and video data, and sending the second audio and video data to the main thread (Independent claim 8; claim 20 depends from claim 8).
An apparatus for data processing, applicable to a main thread in a Web client and comprising: an obtaining unit, a decapsulation unit, a first processing unit, a second processing unit and a third processing unit for implementing processing functions of the main thread in the Web client, and a decoding unit for implementing processing function of a target sub-thread in the Web client; wherein, the obtaining unit is configured for obtaining audio and video data of a target video from a server; the decapsulation unit is configured for decapsulating the obtained audio and video data to obtain first audio and video data; the first processing unit is configured for sending the first audio and video data to the target sub- thread in the Web client; the decoding unit is configured for decoding the first audio and video data to obtain second audio and video data and sending the second audio and video data to the main thread; the second processing unit is configured for receiving the second audio and video data sent by the target sub-thread; and the third processing unit is configured for rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video; a data amount detection unit, configured for detecting a data amount of target audio and video data and/or a data amount of a target video data; wherein the target audio and video data is undecoded audio 6Application No.: 17/253,972 Atty Dkt. No.: SINO-043 and video data in the first audio and video data received by the target sub-thread in the Web client; and the target video data is unrendered video data in the second audio and video data; wherein the apparatus further comprises: a fourth processing unit, configured for, in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be- sent first audio and video data to the target sub-thread in the Web client; or a fifth processing unit, configured for, in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Independent claim 9; claims 10-13, 15, 21, and 22 all depend from claim 9).
An electronic device, comprising: a memory configured for storing a computer program; and a processor configured for executing the computer program stored in the memory, so as to perform method steps of claim 1 (Independent claim 16).
A non-transitory computer-readable storage medium, having a computer program stored thereon which, when executed by a processor, causes the processor to perform method steps of claim 1 (Independent claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
July 1, 2022